PIERCE, Judge.
This is a non-adversary review under C.A.R. 4(d)(3) and (4) as provided by Colo. Sess.Laws 1979, Ch. 157, § 18-1-409.5 at 670. The sentence in question exceeds the presumptive range of 8 to 12 years plus one year parole as established in Colo.Sess.Laws 1979, Ch. 157, § 18-1 — 105(l)(a) at 669. We affirm.
Defendant entered a negotiated guilty plea to murder in the second degree which had been reduced from a charge of murder in the first degree. She was sentenced to the custody of the Colorado Department of Corrections for a period of 16 years, plus one year of parole, with credit for 92 days served in custody prior to being sentenced. At the sentencing hearing, the defendant waived her right to have a pre-sentence report and stipulated that the court could draw upon evidence heard by it at the preliminary hearing to support findings of aggravated circumstances. She also stipulated that there were aggravated circumstances.
The trial court made the following findings of aggravated circumstances:
“1. The defendant Betty Wyle (sic) and the victim Mary Westbrook were acquainted prior to the homicide and ill will existed between them.
“2. Betty Wylie is alleged to have made threats to the victim prior to the homicide.
*495“3. After obtaining the muider weapon the defendant drove to the victim’s house, a trip which took approximately twenty minutes, allowing time for deliberation and reflection.
“4. Defendant, Betty Wylie, fired two shots as the. victim ran from the house, suggesting further deliberation.
“5. The victim, Mary Westbrook, was struck in the back of the head by one of the bullets.”
Having reviewed the record of the sentencing hearing and the above findings, we conclude that the findings are supported by the record of the sentencing hearing and that the sentence imposed is consistent with the purposes of the Colorado Code of Criminal Procedure as set forth in Colo.Sess.Laws 1979, Ch. 157, § 18-1-102.5 at 668. Under the facts present here, the sentence, which is greater than the presumptive range of § 18 — l-105(l)(a), is justified.
Sentence affirmed.
BERMAN and VAN CISE, JJ., concur.